 In the Matter of THE TEXAS COMPANYandAMERICAN FEDERATION ofLABOR, FEDERAL LABOR UNION No. 22210Case No. R-5883.-Decided September 6, 1943Mr. John C. Jackson,of Houston, Texas, andMr. W., R. Moser,ofPort Arthur, Texas; for the Company.Mr. A. F. Cadena,of San Antonio, Texas, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, FederalLabor Union No. 22210, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Texas Company, West Dallas, Texas, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Bliss Daffan,Trial Examiner.Said hearing was held'at Dallas, Texas, on August20, 1943.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudical error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Texas Company is a Delaware corporation with its principaloffice at New York City.We are here concerned with its oil refineryatWest Dallas, Texas, known as the West Dallas Works.The Com-pany is engaged in the business of producing, refining, and marketingcrude oil and the products therof.During 1942, the Company shippedabout 10 percent of the products produced at the West Dallas Worksto points outside the State of Texas.52 N. L. R. B., No. 71.457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDAmerican Federation of Labor, Federal Labor Union No. 22210,is a labor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONDuring July 1943, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of certain em-ployees at the West Dallas Works.The Company refused this requestuntil such time as the Union is Certified by the Board.evidence at the hearing,'indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.1, -We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union urges that all clerical employees at the West DallasWorks of the Company, excluding supervisory and technical em-ployees, constitute an appropriate unit.The parties are in disagree-ment with respect to the disposition to be made of the following classesof employees.The Union would include all such employees in theunit, while the Company would exclude them.The Company employs a person classified by it as head generalclerk.This employee is the assistant to the chief clerk, who is ad-mittedly excluded from the unit, and he performs supervisory duties.We shall exclude the head general clerk from the unit.The head clerk cashier handles the petty cash and is iy charge ofthe private pay roll of the Company.The private pay roll is con-sidered highly confidential by the Company.We shall exclude thehead clerk cashier from the unit as a confidential employee.The head clerk in stock department, head clerk of Bost and timedepartment, head clerk in shipping department, and the storekeeperinstruct from one to four employees working in their respective de-partments.The relationship of the head clerks to their assistants issimilar to that of a journeyman to his helper.Accordingly, we shallinclude the head clerks in the unit.1The Field Examiner reported that the Union presented 12 membership application cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of July 15,1943.There are approximately 19 employees in the appropriate unit. THE TEXAS COMPANY459We find that all clerical employees at the West Dallas Works of theCompany, including the head clerk in stock department,head clerk ofcost and time department,head clerk in shipping department,and thestorekeeper,but excluding technical employees,head general clerk,head clerk cashier, and all supervisory employees with authority tohire, promote,discharge,discipline,or otherwise effect changes in thestatus of employees,or effectively recommend such action,constitutea unit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDIREOTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Texas Com-pany, West Dallas, Texas, an election by secret ballot shall be conductedas early as possible,but not later than thirty(30) days from date ofthisDirection,under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board; and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations,among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls,but excluding any whohave since quit or been discharged for cause,to determine whether ornot they desire to be represented by American Federation of Labor,Federal Labor Union No. 22210, for the purposes of collective bar.gaining.CHAIRMAN MILUS took no part in the consideration of the above De-cision and Direction of Election.